DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


It is noted that claims 1-5, 14-16 are considered eligible subject matter.  Even if the claims were considered an abstract idea, there are limitations regarding a practical application, i.e. checking integrity of security markings
Claims 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 6 defines a “readout unit”.  However, while the preamble defines a “readout unit”, which could be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus.  Furthermore, the specification indicates that the invention may be embodied as a module (paragraph 37 of the PGPub).   Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  
Functional descriptive material may be statutory if it resides on a “computer-readable medium or computer-readable memory”.  The claim(s) indicated above lack structure, and do not define a computer readable medium and are thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests:
1.	Amending the claim(s) to embody the program on “computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory; or
2.	Adding structure to the body of the claim that would clearly define a statutory apparatus.
Any amendment to the claim should be commensurate with its corresponding disclosure.
 
Claims 7-13 are considered eligible subject matter for the same reasons as claims 1-5,14-16, and because claim 7 claims the readout unit comprises an image acquisition unit with an area sensor having light-sensitive elements, which is indicative of a physical structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "the contrast field" in lines 13 and 8, respectively.  It is unclear as to which contrast field the applicant is referring to, as the applicant previously claims “at least one contrast field”.
Claims 1 and 6 recite the limitation "the background" in line 15 and 9, respectively.  It is unclear as to which background the applicant is referring to, as the applicant previously claims “at least one light background”.
Claims 1 and 6 recite the limitation "the gray value of the contrast field" in lines 17 and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the applicant intends to claim “the possibly averaged gray value of the contrast field”.  Please keep terms consistent.
Claims 1 and 6 recite the limitation "the gray value of the background" in lines 17-18 and 10-11, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the applicant intends to claim “the possibly averaged gray value of the background”.  Please keep terms consistent.
Claims 11 and 13 recite the limitation "the wavelength" in lines 4 and 3, respectively.  It is unclear as to which wavelength the applicant is referring to.
Claims 11 and 13 recite the limitation "the color" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 13 recite the limitation "emitted wavelength" in lines 5 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 13 recite the limitation "the absorption" in lines 6 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 and 6 contain allowable subject matter regarding determining whether the claimed possibly averaged gray value of the at least one contrast field of the security marking deviates from the possibly averaged gray value of the background of the identification label by less than a predefined maximum amount, the at least one contrast field of the marking having a comparatively high reflectivity in the claimed wavelength ranges, the security marking comprising the at least one contrast field and a security field having different reflection properties in the first wavelength range compared to the second wavelength range, and the identification label comprises the at least one light background around mark components printed with dark color. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        11/14/2022